Appeal by defendant from a sentence of the Supreme Court, Kings County, imposed July 24, 1975, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment not to exceed 15 years. Sentence reversed, on the law, and case remanded to the Criminal Term for resentencing, as which time the court shall determine whether defendant is a youthful offender (see People v Drummond, 40 NY2d 990). The issue of whether youthful offender treatment should be given is a matter for the discretion of Criminal Term. Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.